Citation Nr: 0532491	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-00 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE
Whether it was proper to reduce the rating for service-
connected lumbosacral strain from 40 percent to 10 percent, 
to include entitlement to restoration of a 40 percent 
disability evaluation for lumbosacral strain.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The appellant had active military service from February 1992 
to January 1995

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claim stemming from a rating reduction action is a 
claim for restoration of the prior rating, not a claim for an 
increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 
(1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  
Although the RO developed the issue on appeal as entitlement 
to an increased rating, the issue is as noted on the title 
page.  


FINDINGS OF FACT

1.  A September 1997 rating decision granted a 40 percent 
evaluation for lumbosacral strain, effective March 20, 1997.  

2.  A September 1999 rating action proposed to reduce the 40 
percent evaluation for lumbosacral strain to 10 percent; and 
the veteran was notified of the proposed reduction later in 
September 1999.  

3.  In a November 1999 rating decision, the RO reduced the 
disability evaluation for the veteran's lumbosacral strain 
from 40 percent to 10 percent, effective from March 1, 2000.

4.  The evidence of record reflects an improvement in the 
veteran's lumbosacral strain, with essentially normal range 
of motion shown in August 1999 and no more than pain on 
motion.  


CONCLUSION OF LAW

The requirements for a reduction in the evaluation of the 
veteran's service-connected lumbosacral strain from 40 
percent disabling to 10 percent have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 
3.344(c), 4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  A 
letter dated in September 1999 informed the veteran that VA 
proposed to reduce the prior rating for her service-connected 
lumbosacral strain.  She was informed that she could submit 
medical or other evidence to show that VA should not reduce 
this rating and the "best type" of evidence to submit.  She 
was also informed that a personal hearing would be provided 
if she requested.  Additionally, in March 2004, the RO sent 
the veteran a letter, with a copy to her representative, in 
which she was informed of the requirements needed to 
establish benefits for her service-connected lumbosacral 
strain, to include what evidence and information she was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letter explained that VA would make reasonable efforts to 
help her get evidence such as medical records, employment 
records, but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  No additional private medical evidence was received 
from the veteran.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Under the facts 
of this case, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence she should submit to substantiate her claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Based on 
this record, the Board finds that VA's duty to notify has 
been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  All available evidence that 
is pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  There is no 
indication that additional relevant evidence exists, and the 
veteran has not pointed to any additional information that 
needs to be added to her VA claims folder with respect to the 
issue decided herein.


Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 4.41 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, which is the situation 
with respect to the veteran's lumbosacral spine disability, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and be 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e).

The provisions of 38 C.F.R. § 3.344 stipulate that VA will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations that 
are less thorough than those on which payment were originally 
based will not be used as a basis for reduction.  Ratings for 
diseases subject to temporary or episodic improvement will 
not be reduced on the basis of any one examination, except in 
those instances where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  Moreover, where material improvement in the 
physical or mental condition is clearly reflected, VA must 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings that have 
continued for long periods at the same level (five years or 
more) and that they do not apply to disabilities that have 
not become stabilized and which are likely to improve.  
Therefore, reexaminations disclosing improvement, physical or 
mental, in these disabilities will warrant a reduction in 
rating.

Evidence Considered 

The evidence considered by the Board consists of the 
veteran's service medical records, VA examination reports 
from February 1995 to March 2004, and written statements by 
and on behalf of the veteran.  



Specific Schedular Criteria

Regulatory changes amending the rating criteria for 
evaluating the spine were effective on September 26, 2003.  
See 68 Fed. Reg. 51454-51458 (2003).  VA's General Counsel, 
in a precedent opinion, has held that when a new regulation 
is issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000).

The RO addressed the veteran's claim for increase under the 
criteria effective prior to September 26, 2003 and the 
criteria effective on September 26, 2003.  Therefore, there 
is no prejudice to the veteran for the Board to apply the 
regulatory provisions effective on September 26, 2003 in our 
appellate adjudication of this appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2005).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, Note (2) (2005).  

Under Diagnostic Code 5295 prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a noncompensable rating 
was assigned with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

Prior to September 26, 2003, a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine; 
a 20 percent rating was assigned for moderate limitation of 
motion of the lumbar spine; and a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).



Analysis

The veteran essentially contends that the 40 percent 
disability evaluation for her service-connected lumbosacral 
strain should be restored because her back disability had not 
improved.

As noted above, a September 1999 rating decision proposed to 
reduce the veteran's 40 percent evaluation for lumbosacral 
strain to 10 percent, based on an improvement in the 
condition; and the veteran was notified of the proposed 
action in a letter later in September 1999.  A November 1999 
rating decision reduced the disability evaluation for 
lumbosacral strain from 40 percent to a 10 percent disability 
evaluation, effective from March 1, 2000.

With respect to the procedural requirements, the Board finds 
that the RO complied with the due process requirements set 
forth under 38 C.F.R. § 3.105(e).  The veteran was duly 
notified by letter in September 1999 of the proposal to 
reduce the assigned disability rating for her lumbosacral 
strain from 40 percent to 10 percent, and she was told that 
she had 60 days to present evidence and argument against the 
reduction, as required by the regulation.  Thereafter, the RO 
issued a rating decision in November 1999 reducing the rating 
effective as of March 1, 2000, which means that the reduction 
was not made effective until several months after the 
December 1, 1999 date that was permissible under 38 C.F.R. 
§ 3.105(e).  The veteran was provided notice of the reduction 
by letter dated in February 2000.  The veteran timely 
appealed.  Consequently, the provisions of 38 C.F.R. 
§ 3.105(e) were complied with.

In the instant case, the 40 percent evaluation for the 
veteran's service-connected lumbosacral strain had been in 
effect since March 1997.  Accordingly, the provisions of 
38 C.F.R. § 3.344(a) and (b) are not for application in this 
case, and a single reexamination disclosing improvement in 
the disability is sufficient to warrant reduction in a 
rating.  See 38 C.F.R. § 3.344(c); see also Brown v. Brown, 5 
Vet. App. 413, 418 (1993).  The Board therefore concludes 
that the reduction was done in accordance with the procedure 
set forth in VA regulations.

In cases in which 38 C.F.R. § 3.344(a) is inapplicable, the 
Court has indicated that it was VA's responsibility "in any 
rating-reduction case to ascertain, based upon review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations" and that "not only must it 
be determined that an improvement in a disability has 
actually occurred but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work."  Brown, 5 
Vet. App. at 421; see also Faust v. West, 13 Vet. App. 342, 
350 (2000).

Although low back range of motion on VA examination in May 
1997 included only 30 degrees of forward flexion and 0 
degrees of backward extension, motion on VA examination in 
August 1999 revealed flexion to 115 degrees and extension to 
35 degrees without spasm, sensory loss, abnormal gait, or 
fatigability.  Despite the veteran's contention in her 
December 2002 substantive appeal that the August 1999 
examination was not a good evaluation of her low back 
condition because she had her children with her and the 
examiner was a physician's assistant that did not provide a 
thorough examination, the results of a subsequent VA spine 
examination of the veteran's low back by a physician in March 
2004 were similar to the results noted in August 1999, with 
no real loss of motion shown.  Consequently, the medical 
evidence shows no more than characteristic pain on back 
motion, with no more than slight loss of low back motion, 
from March 2000 through September 25, 2003.  Moreover, the 
medical evidence beginning September 26, 2003 shows flexion 
of the thoracolumbar spine greater than 85 degrees, with 
combined motion of the thoracolumbar spine greater than 120 
degrees and no abnormal gait or abnormal spine contour.

The Board therefore finds that, by a clear preponderance of 
the evidence, the RO correctly reduced the schedular rating 
assigned to the veteran's lumbosacral strain from 40 percent 
to 10 percent under 38 C.F.R. §§ 3.105(e) and 3.344(c), and 
that, accordingly, restoration of the 40 percent rating that 
had been in effect prior to March 1, 2000 is not warranted.


ORDER

The reduction in the rating assigned to the veteran's 
lumbosacral strain from 40 percent to 10 percent, effective 
March 1, 2000, was proper, and accordingly, the appeal is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


